t c memo united_states tax_court amas canzoni petitioner v commissioner of internal revenue respondent docket no filed date amas canzoni pro_se amy chang for respondent this case was tried on date on date this court filed tcmemo_2016_165 a decision was entered on date on date respondent notified the court that petitioner had filed a petition with the u s bankruptcy court for the western district of washington on date pursuant to u s c sec_362 on date we vacated the decision withdrew our opinion and stayed the proceedings in this court on date respondent informed the court that the u s bankruptcy court had dismissed petitioner’s case thereby terminating the automatic_stay see id subsec c accordingly on date we lifted the stay and issued petitioner an order to show cause why our opinion should not be released petitioner responded to that order the order to show cause has been made absolute this opinion replaces tcmemo_2016_165 unchanged memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure and additions to tax of dollar_figure and dollar_figure under sec_6651 and with respect to petitioner’s federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether petitioner received unreported income as respondent determined and whether petitioner is liable for additions to tax under sec_6651 and findings_of_fact some of the facts were deemed stipulated under rule f and are so found the stipulated facts and the attached exhibits are incorporated in our findings by this reference petitioner resided in washington when he timely filed his petition petitioner’s wife passed away in during petitioner worked for the korean women’s association and community resources inc and received wages of dollar_figure and dollar_figure respectively respondent received a form_w-2 wage and tax statement from the korean women’s association showing it paid wages of dollar_figure to petitioner respondent received a document signed by community resources inc ’s payroll specialist verifying that community resources inc paid petitioner wages of dollar_figure the document also verified that the wage paid to mr canzoni as recorded on the w-2 is correct respondent did not provide the form_w-2 from community resources inc to the court petitioner did not have any federal_income_tax withheld from his wages for during petitioner also gambled at the red wind casino and received dollar_figure respondent received a form w-2g certain gambling winnings from the red wind casino showing dollar_figure of gross gambling winnings petitioner did not have any federal_income_tax withheld from his winnings on or about date petitioner mailed respondent a signed document dated date which purported to be a form 1040x amended u s individual_income_tax_return and a transmittal letter stating why petitioner is not required to file a federal_income_tax return the return was filled out with zeroes and the terms unknown and n a on or about date respondent mailed petitioner a letter stating that the positions taken in his date correspondence were frivolous respondent gave examples of frivolous positions including arguing that filing returns and paying tax is voluntary arguing that the value of services is not taxable or that salaries and or wages are not income and arguing that the requirement to file a tax_return violates constitutional rights protecting taxpayers against self-incrimination on or about date petitioner mailed respondent a signed document dated date which purported to be a form 1040x a transmittal letter dated date and additional enclosures the return was filled out with zeroes and the terms unknown and n a on date respondent sent petitioner a letter indicating that respondent had prepared a substitute for return for petitioner pursuant to sec_6020 with respect to petitioner’ sec_2011 tax_year respondent’s letter included a form_4549 income_tax examination changes a form 886-a explanation of items and a form sec_6020 certification on the substitute for return respondent gave petitioner’s filing_status as married_filing_separately included petitioner’s income from the korean women’s association and community resources inc included petitioner’s gambling winnings from the red wind casino allowed petitioner a standard_deduction of dollar_figure and allowed petitioner a personal_exemption of dollar_figure on date respondent mailed petitioner a notice_of_deficiency on or about date petitioner mailed respondent a letter dated date in response to the notice_of_deficiency and other correspondence petitioner’s letter stated that he disagreed with respondent’s assessment and presented several arguments such as that he did not voluntarily file his return and that he was not subject_to income_tax petitioner enclosed a signed document dated date which purported to be a form 1040ez income_tax return for single and joint filers with no dependents a signed form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc dated date and additional enclosures petitioner also enclosed a red wind casino document dated date entitled win loss request form the document is filled out by hand and shows dollar_figure of losses on the form 1040ez petitioner reported no income but claimed a total personal_exemption of dollar_figure for himself and his wife he also reported that during he had had dollar_figure of federal_income_tax withheld on date petitioner timely filed a petition for redetermination the internal_revenue_service appeals_office mailed petitioner letters on or about march and date on date petitioner mailed respondent a letter dated date two signed documents dated date which purported to be a signed form 1040x and a signed form_4852 and additional enclosures in his letter petitioner argued that the gambling winnings from the red wind casino should not be included in his income because he had losses and because they came from an indian_reservation which is not part of the united_states he also argued that respondent’s positions were not supported by any laws statutes or regulations and requested that he be allowed to amend his petition so that he could formulate and support his arguments based on tax laws on the form 1040x petitioner made adjustments that brought his taxable_income to zero claimed a total personal_exemption for himself and his wife of dollar_figure and indicated that during he had dollar_figure of federal_income_tax withheld one of petitioner’s enclosures was a document from the red wind casino showing that he had net losses of dollar_figure for on date petitioner mailed respondent a letter dated date with an enclosure the letter stated that petitioner had enclosed a copy of a signed second affidavit of revocation and rescission as an incentive for you to find legal and lawful resolution to this matter the enclosure included the referenced second affidavit of revocation and rescission in the affidavit petitioner stated many things supporting his argument that he was not required to pay income_tax respondent did not process as a tax_return any documents petitioner sent including any purported form sec_1040x or sec_1040ez petitioner made no estimated_tax payments for opinion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 in order for the presumption of correctness to attach to the deficiency determination in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrate that the taxpayer received unreported income once the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous klootwyk v commissioner tcmemo_2006_130 slip op pincite respondent met his burden of production as to the unreported income determined in the notice_of_deficiency respondent produced a form_w-2 from the korean women’s association and a document from community resources inc verifying that petitioner had received wages and a form w-2g from red wind casino verifying that petitioner had received gambling winnings petitioner did not dispute that he had received the wages and gambling winnings at issue in this case we hold that respondent has sufficiently linked petitioner with the unreported income petitioner has the burden to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous 181_f3d_1002 9th cir aff’g tcmemo_1997_97 i unreported income a wages sec_61 provides g ross income means all income from whatever source derived sec_61 includes as income c ompensation for services including fees commissions fringe_benefits and similar items the supreme court has consistently held that gross_income was meant to bear the full measure of the taxing power 348_us_426 quoting 309_us_331 the liability for the payment of the income_tax is on the individual earning the income 281_us_111 the taxpayer has the burden of demonstrating that his accession to wealth is exempt from taxation commissioner v glenshaw glass co u s pincite petitioner contends that he signed tax documents only so that he could work and that therefore his participation in any income-producing activity was not voluntary petitioner did not make a valid argument that his wages are excludable from gross_income because of any specific provision of law see rodriguez v commissioner tcmemo_2009_92 we do not need to discuss petitioner’s frivolous and groundless arguments see heisey v commissioner tcmemo_2002_41 slip op pincite aff’d 59_fedappx_233 9th cir petitioner also argues that his wages are excludable from gross_income because he was a resident of the state of washington which he claims is not in federal territory petitioner a resident of washington is a taxpayer subject_to federal_income_tax who is obliged to file federal_income_tax returns and pay federal_income_tax on his income specifically including wages see sec_1 a a a see also 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable b gambling winnings gambling winnings are includable in gross_income lyszkowski v commissioner tcmemo_1995_235 aff’d without published opinion f 3d 3d cir in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gains from such transactions see sec_165 to establish entitlement to a deduction for gambling_losses the taxpayer must prove that he sustained losses during the taxable_year 429_f2d_182 6th cir aff’g tcmemo_1969_26 petitioner testified that he had gambling_losses in one of his mailings to respondent he included a red wind casino document dated date entitled win loss request form the document is filled out by hand and shows dollar_figure of losses in another mailing petitioner also included a statement from red wind casino showing dollar_figure of net losses for petitioner did not maintain a diary or any other contemporaneous record reflecting either his winnings or his losses from gambling during the taxable_year regardless of whether petitioner has substantiated dollar_figure of gambling_losses for he would be able to deduct the losses only to the extent of his winnings as an itemized_deduction respondent has shown that petitioner had only dollar_figure of gambling winnings for and petitioner does not allege that he had more without further evidence petitioner’s deduction for gambling_losses would be limited to dollar_figure this amount is less than the standard_deduction of dollar_figure that respondent allowed therefore we need not consider any deduction for gambling_losses ii late filing and late payment additions to tax sec_6651 imposes an addition_to_tax if an individual taxpayer fails to file his form_1040 u s individual_income_tax_return by the required due_date under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any addition_to_tax see 116_tc_438 regardless of whether any of petitioner’s mailed form sec_1040x and sec_1040ez constituted valid returns they were all mailed more than four months after the filing due_date for the tax_year and therefore the maximum addition_to_tax of is appropriate see sec_6651 respondent has met his burden of production sec_6651 imposes an addition_to_tax if a taxpayer fails to pay his form_1040 tax by the required due_date the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir petitioner mailed respondent two form sec_1040x showing zero tax due before respondent prepared any substitutes for returns petitioner’s two form sec_1040x were not valid returns see eg porter v commissioner tcmemo_2015_122 at for purposes of sec_6651 a zero or frivolous_return is not a valid_return when a taxpayer has not filed a valid_return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return that satisfies the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent has established that the secretary prepared a substitute for return for that satisfies the requirements of sec_6020 by providing forms 886-a and for tax_year see cabirac v commissioner t c pincite respondent has shown that petitioner failed to pay his federal_income_tax obligations for respondent has met his burden of production the additions to tax under sec_6651 and apply once respondent has met his burden of production unless the failure to comply was due to reasonable_cause and not due to willful neglect the taxpayer bears the burden of establishing reasonable_cause higbee v commissioner t c pincite petitioner’s frivolous arguments do not establish reasonable_cause see mcgowan v commissioner tcmemo_2006_154 slip op pincite any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
